Johnson, J.
Plaintiff in error is a corporation organized and operated as an interurban railroad company between the cities of Toledo and Findlay, Ohio, passing through various municipalities and counties between those points. The plaintiff company consists of consolidations, and parts of roads acquired during a period of years, which roads were operated under grants by municipal councils and county commissioners.
Plaintiff in error filed its complaint with the public utilities commission, praying for an increase of rates fixed by the grants, upon the ground of their inadequacy. The city of Bowling Green filed a demurrer to the petition, which was sustained by the commission, and the complaint dismissed.
This cause was argued and submitted at the same time as the two cases immediately preceding
*306it in this volume, the same questions were presented, and, for the reasons given in the written opinion upon which The Interurban Railway & Terminal Co. v. The Public Utilities Commission, ante, 287, was this day decided, the order of the commission in this case will be affirmed.

Order affirmed.

Nichols, C. J., Wanamaker, Newman, Matthias and Donahue, JJ., concur.